WARNER, J.
Appellant pled guilty pursuant to a plea agreement and then filed a notice of appeal. The only point raised by appellant is the imposition of $90 in public defender fees without notice. This case is a perfect example of why Hyden v. State, 715 So.2d 960 (Fla. 4th DCA 1998), requiring a defendant to move for correction of such errors through Florida Rule of Criminal Procedure 3.800(b), is appropriate. This case has generated an initial brief, answer brief, reply brief and notice of supplemental authority, a staff memo by a judge’s law clerk, the attention of the judges to the briefs and memos, and our *823court’s clerk’s office processing of the opinion — all for $90 in fees. Bringing such errors to the attention of the trial court within 80 days is far more efficient than correcting such errors through the appellate process. See Hyden, 715 So.2d at 962.
Affirmed.
STEVENSON, J., concurs.
GUNTHER, J., concurs in result only.